United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERAN AFFAIRS,
CENTRAL TEXAS HEALTH CARE SYSTEM,
Waco, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0801
Issued: November 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2016 appellant filed a timely appeal of a January 27, 2016 merit decision
of Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether OWCP properly denied wage-loss compensation on March 2, 9, 16,
19, 23, 26 and 30, 2015 which appellant claimed as incidental to procuring authorized medical
services.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 19, 2014 appellant, then a 55-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging on that date she was hit in the back of her thighs with a stretcher while
attempting to lift a patient from the ground. She tilted backward and strained her low back.
Appellant experienced lower back pain radiating to both legs. OWCP accepted appellant’s claim
for lumbar intervertebral disc disease and radiculopathy on October 28, 2014.
Appellant filed claims for compensation (Form CA-7) on November 19, 2014 requesting
compensation for leave without pay (LWOP) intermittently for the period November 3 through
14, 2014 for 9.5 hours. She submitted a second Form CA-7 on December 4, 2014 for the period
November 16 through 29, 2014 for 14 hours of LWOP compensation. Appellant submitted a
third Form CA-7 on February 9, 2015 for the period December 8, 2014 through February 6, 2015
and 16.5 hours of LWOP compensation. OWCP authorized compensation benefits on March 12,
2015 for the period November 3 through 29, 2014 for a total of 21.5 hours. On April 23, 2015
OWCP authorized 16.5 hours of compensation for the period December 8, 2014 through
February 6, 2015.
Dr. Les Benson, appellant’s attending physician and a Board-certified neurologist,
requested physical therapy three times a week for four weeks for appellant on February 9
and 12, 2015. He requested authorization for physical and occupational therapy for the period
from February 23 through March 20, 2015. OWCP authorized therapeutic exercises 60 units,
therapeutic activities 60 units, and manual therapy 48 units on February 23, 2015.
Appellant filed a Form CA-7 on May 6, 2015 and requested compensation for LWOP
intermittently from March 2 through April 3, 2015 for a total of 15 hours. She used 2.5 hours of
LWOP on March 2, 9, 16, 19, 23, 26 and 30, 2015 according to the employing establishment
accounting for 15 hours total. In support of this claim, appellant submitted physical therapy
notes dated March 2, 9, and 12, 2015 signed by a physical therapist, Melissa L. Ross.
In a letter dated May 19, 2015, OWCP requested that appellant provide medical
documentation supporting her medical appointment or therapy session on the dates claimed on
her Form CA-7. It allowed 30 days for a response.
By decision dated July 22, 2015, OWCP denied appellant’s claim for compensation for
the period March 2 through April 3, 2015. It reported receiving no evidence in support of
appellant’s claimed intermittent period of disability.
Appellant requested reconsideration on September 3, 2015. She submitted a note dated
June 1, 2015 signed by Melissa D. Petitt, a member of staff of her attending physician,
Dr. Benson. Ms. Petitt indicated that appellant attended physical therapy two days a week for six
weeks during the period February 23 through March 31, 2015. Appellant also submitted a
billing record indicating that she underwent 13 hours of physical therapy from February 23
through March 31, 2015 and 13 hours of separately coded physical therapy from February 25
through March 31, 2015. She submitted physical therapy notes dated March 2, 9, 12, 16, 19, 23,
26, and 30, 2015 from Ms. Ross.

2

Appellant returned to limited-duty work on August 25, 2014. On November 19, 2015 the
employing establishment provided her with a limited-duty assignment working eight hours a day
with restrictions.
By decision dated January 27, 2016, OWCP denied modification of the July 22, 2015
decision denying appellant’s claim for compensation. It found that appellant had not submitted
the necessary medical opinion evidence to establish her claimed period of disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.3 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.4
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.5
An injured employee may be entitled to compensation for lost wages incurred while
obtaining authorized medical services.6 This includes the actual time spent obtaining the medical
services and a reasonable time spent traveling to and from the medical provider’s location.7 As a
matter of practice, OWCP generally limits the amount of compensation to four hours with
respect to routine medical appointments. However, longer periods of time may be allowed when
required by the nature of the medical procedure and/or the need to travel a substantial distance to
obtain the medical care.8

2

5 U.S.C. §§ 8101-8193.

3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

Id.

6

See 5 U.S.C. § 8103(a); Gayle L. Jackson, 57 ECAB 546 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.19(a)(1); Chapter
2.901.19a(3)(c) (February 2013).
8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).

3

ANALYSIS
The Board finds that OWCP improperly denied appellant’s claim for compensation for
March 2, 9, 16, 19, 23, and 30, 2015 as the evidence supports that she was procuring authorized
medical services on those dates.
The record establishes that appellant returned to a limited-duty position on August 25,
2015 following her August 19, 2014 employment injury which had been accepted for lumbar
intervertebral disc disease and radiculopathy. Appellant continued to work in limited-duty
positions. She filed Form CA-7s for periods of intermittent disability beginning on November 3,
2014 for medical appointments and physical therapy visits. OWCP authorized compensation
benefits for these intermittent periods of disability through February 6, 2015.
On May 6, 2015 appellant filed a Form CA-7 and requested compensation for LWOP
intermittently from March 2 through April 3, 2015 for a total of 15 hours. She alleged that she
used 2.5 hours of LWOP on March 2, 9, 16, 19, 23, 26 and 30, 2015 for physical therapy. In
support of this request, appellant submitted notes signed by a physical therapist, Ms. Ross, dated
March 2, 9, 12, 16, 19, 23, 26 and 30, 2015. She also submitted a note dated June 1, 2015 signed
by Ms. Petitt, a member of the office staff of Dr. Benson, indicating that appellant attended
physical therapy two days a week for six weeks during the period February 23 through
March 31, 2015.
The Board finds that appellant has provided evidence that she attended approved physical
therapy on March 2, 9, 12, 16, 19, 23, 26, and 30, 2015 as confirmed by Ms. Ross. Appellant
requested 2.5 hours of compensation on six of these eight occasions, March 2, 9, 16, 19, 23, 26
and 30, 2015 for LWOP as noted by the employing establishment. Appellant is therefore entitled
to compensation for LWOP on the dates substantiated as approved physical therapy for a total of
15 hours.
CONCLUSION
The Board finds that appellant is entitled to compensation for 15 hours of LWOP for
attending authorized medical treatment on March 2, 9, 16, 19, 23, 26 and 30, 2015. On remand
OWCP will pay appropriate compensation benefits in accordance with this opinion of the Board.

4

ORDER
IT IS HEREBY ORDERED THAT January 27, 2016 decision of Office of Workers’
Compensation Programs is reversed and remanded for payment of compensation in keeping with
this decision of the Board.
Issued: November 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

